DECISION
The application of the above-named defendant for a review of the sentence of 50 years 10 years for weapon; consecutive; Dangerous imposed on August 6, 1980, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence shall remain the same as originally imposed.
It is the opinion of this Division that the sentence is not excessive for this crime.
We wish to thank Mark Sokkappa, of the Montana Defender Project, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, Mark Sullivan